Citation Nr: 1514055	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-03 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 2002, for the award of service connection for residuals of injury, status-post total hip replacement.

2.  Entitlement to an effective date earlier than January 23, 2002, for the award of service connection for pelvic asymmetry with a mechanical short left leg.

3.  Entitlement to an effective date earlier than January 23, 2002, for the award of Dependents' Education Assistance (DEA) under 38 U.S.C.A. Chapter 35.

4.  Entitlement to an effective date earlier than January 23, 2002, for the award of special monthly compensation based on loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from January 1942 to November 1945.  

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that rating action, the RO granted service connection for residuals of injury, status post total hip replacement, with an assigned evaluation of 90 percent and an effective date of May 6, 2002; granted service connection for pelvic asymmetry with a mechanical short left leg, with an assigned evaluation of 10 percent and an effective date of November 16, 2004; granted eligibility for DEA benefits effective from November 16, 2004; and granted special monthly compensation based on loss of use of the right lower extremity effective from May 6, 2002.  In July 2005, the RO granted an effective date of January 23, 2002, for all of these service-connected disabilities, evaluations, and entitlements; and the Veteran continued his appeal as to these issues.  

The Board remanded this case in January 2010, and in March 2010 the Veteran testified at a Board videoconference hearing. 

In an April 2010 decision, the Board denied entitlement to earlier effective dates for the issues noted above.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2011 Memorandum Decision, the Court vacated the Board's decision denying the above-requested earlier effective date claims.  The Court affirmed the Board's decision to deny the Veteran's clear and unmistakable error (CUE) claim for an unidentified VA decision.  The earlier effective date issues were remanded to the Board for adjudication consistent with the Court's decision.  

In a September 22, 2011, decision, the Board again denied entitlement to earlier effective dates for the issues at hand.  The Veteran appealed the September 2011 Board decision to the Court, and the Court ultimately issued an en banc decision in July 2014 in which it vacated the Board's decision denying the above-requested earlier effective date claims.  The case was then returned to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a right leg/hip disorder was denied in an unappealed July 1974 rating decision; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  Additional service department records for the Veteran were received in February 1978, and considered in an unappealed March 1978 rating decision.

3.  Several subsequent unappealed rating decisions declined to reopen the previously denied claim.

4.  In December 1998, VA received two service department records which are indecipherable, and therefore not relevant; a July 2000 Board decision declined to reopen the Veteran's claim.

5.  The Veteran's most recent request to reopen his previously denied claim of service connection for a right leg/hip disorder was received on January 23, 2002; the Board reopened the claim in June 2004, and service connection for a right leg/hip disorder was granted in December 2004.

5.  In October 2008, duplicative service department records were received into the file; the service department records are duplicates of those considered in the March 1978 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than January 23, 2002, for the grant of service connection for residuals of a right leg/hip injury have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014). 

2.  The criteria for assignment of an effective date earlier than January 23, 2002, for the grant of service connection for pelvic asymmetry with mechanical left leg shortening have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014). 

3.  The criteria for assignment of an effective date earlier than January 23, 2002, for entitlement to basic eligibility for DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014). 

4.  The criteria for assignment of an effective date earlier than January 23, 2002, for the grant of SMC for loss of use of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Pursuant to 38 U.S.C.A. §§ 5103(a) and 5103A (West 2014) and 38 C.F.R. § 3.159 (2014), VA has certain duties to notify and assist the Veteran in his claims.  

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice, except in one respect, in October 2002.  That notice did not advise the Veteran of the information and evidence necessary to substantiate the effective date or rating to be assigned in the event of a successful claim.  The Board notes, however, that once a claim for service connection has been granted, as occurred in this case in December 2004, the claim has been substantiated, and no further notice is required as to the "downstream" issue of the award of an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that VA has provided the Veteran with the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.  In any event, the Veteran was provided with notice as to how effective dates are assigned in a March 2006 correspondence.  The Veteran's claims seeking earlier effective dates were thereafter readjudicated in a March 2008 supplemental statement of the case, as well as in several other supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant 38 U.S.C.A. § 5103(a) notice followed by a subsequent statement of the case or supplemental statement of the case).  Moreover, it is clear from the Veteran's arguments and contentions that he is actually aware of the information and evidence necessary to substantiate his claims, although he primarily advances his contentions while before the Court rather than VA.

In short, the Board finds that the Veteran has received the notice to which he is entitled in connection with this appeal.

As to VA's duty to assist, the Board is not aware of any outstanding evidence to obtain.  The Veteran's service treatment records are unavailable and presumed destroyed.  The record documents numerous attempts through the years to procure alternative records of his claimed treatment in service.  The Veteran does not contend and the record does not suggest the presence of outstanding records that VA can obtain.

Accordingly, the Board finds that VA's duties to notify and assist the Veteran have been met.

Earlier Effective Date

In regards to the Veteran's appeal for an earlier effective date for the grant of service connection for right hip/leg disorder, pelvic asymmetry with left leg shortening, basic eligibility for DEA benefits, and SMC for loss of use of the right lower extremity, he seeks an effective date of 1974 for these issues.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  The communication may be from the claimant, his or her representative, a Member of Congress, or anyone acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

Service connection for the residuals of the right leg/hip injury at issue was originally denied in an unappealed July 1974 rating decision.  At the time of the decision, no service treatment records were available; in June 1974 VA was informed by the National Personnel Records Center (NPRC) that the records were lost in a fire at that facility.

The Veteran thereafter filed another claim for the disorder at issue in October 1977.  In connection with the claim, VA in January 1978 requested service department records from the NPRC.  In February 1978, the NPRC responded by providing certain service department records.  Specifically, the records included the following: An Organization or Detachment Commander's Report for August 1943 showing that the Veteran was returned to duty status after being on sick call the previous day; an Organization or Detachment Commander's Report for September 1943 showing that the Veteran was placed in a hospital status on September 3; an Organization or Detachment Commander's Report for September 1943 showing that the Veteran was returned to duty status from the hospital on September 10; an Organization or Detachment Commander's Report for November 1943 showing that the Veteran was returned to duty status after being on sick call earlier in the day; two indecipherable documents which contain the word "Remarks" on the title row; the title page for Morning Reports for a unit and dates which are indecipherable; the title page for Morning Reports for the 118th General Hospital for May 1942; the title page for Morning Reports for the Daily Report of Company M of the 126th Infantry for July to September 1941; the title page for Daily Sick Reports for the 118th General Hospital for indecipherable dates; the payroll roster for the 118th General Hospital for September 1943; and the payroll roster for the 118th General Hospital for October 1943.

In a March 1978 rating decision, VA denied service connection for the right leg/hip disability at issue on the merits, with specific consideration of the service department records received in February 1978.  The Veteran did not appeal the rating decision.

Throughout the subsequent years, the Veteran submitted a number of claims seeking service connection for the disorder at issue.  His claims were denied in April 1982, January 1989, March 1989, January 1990 and May 1990 decisions; the Board dismissed his appeal of the March 1989 rating action in January 1992.  The Board notes that the only service department records received during this period were duplicates of those received in February 1978.

In March 1996, the Veteran attempted to reopen his claim; the claim was denied in a June 1996 rating action.  During the course of the Veteran's appeal of that rating action, the NPRC in December 1998 informed the Veteran that the agency had reviewed unit rosters to determine when he was no longer with certain units in service.  The NPRC noted that its review of the records showed he was transferred to the Detachment of Patients, 155th Station Hospital in April 1943, and remained there until May 1943.  The NPRC indicated he then probably was assigned to the 4th Replacement Depot (Australia) until August 1943, when he was assigned to the 118th General Hospital.  The NPRC attached two service records which it acknowledged were of poor quality.  The first appears to be a payroll roster for the 118th General Hospital for an indecipherable date, and which contains an entry for the veteran with commentary which is indecipherable.  The second was a payroll roster for an indecipherable unit containing commentary for the Veteran which is indecipherable.  

In July 2000, the Board resolved the Veteran's appeal by denying his application to reopen. 

Thereafter, no further communication was received from the Veteran or any representative until January 23, 2002, when his former representative submitted a statement along with VA and private medical records.  In a June 2004 decision, the Board reopened the claim and remanded the claim for further development.  The basis for the Board's determination that new and material evidence had been received was a post-service medical opinion suggesting the right lower extremity disorder was post-traumatic in origin.

In a December 2004 rating action, the RO granted service connection for residuals of hip injury status post replacement, with an assigned 90 percent evaluation effective May 6, 2002; service connection for pelvic asymmetry producing a mechanical short left leg, with an assigned 10 percent evaluation effective November 16, 2004; special monthly compensation based on loss of use of the right lower extremity, effective May 6, 2002; and Dependents' Educational Assistance benefits, effective November 16, 2004.

The Veteran appealed the December 2004 rating decision as to each of the effective dates assigned.  In a July 2005 rating action, the RO assigned each of the above benefits an effective date of January 23, 2002.

During the course of the appeal as to the assigned effective dates, in October
2008 the Veteran submitted duplicates of the service department records considered by the RO in March 1978.  Specifically the title page for Morning Reports for the Daily Report of Company M of the 126th Infantry for July to September 1941 the payroll roster for the 118th General Hospital for September 1943; and the Organization or Detachment Commander's Report for September 1943 showing that the Veteran was returned to duty status from the hospital on September 10.

During his September 2003 and March 2010 Board hearings, the Veteran testified that he injured his right leg when he dove into a foxhole, and several soldiers dove on top of him.  He explained that he was not hospitalized for his leg injury, but was hospitalized for malaria, following which his leg problems were noticed and felt by his superiors to warrant transfer to a permanent assignment with the 118th General Hospital, as that assignment would entail lighter duty.

In support of his claim seeking entitlement to an earlier effective date, the Veteran essentially argues that certain VA treatment records pre-dating January 2002 should be considered an informal claim under 38 C.F.R. § 3.157(b).  He also argued that the additional service department records received by VA following the original July 1974 denial of his claim require an earlier effective date commensurate with his original claim, pursuant to 38 C.F.R. § 3.156(c).

Turning first to the contention regarding the applicability of 38 C.F.R. § 3.157(b), the Board points out that the Court, in the July 2014 decision, affirmed the Board's determination that the regulation was not applicable to the facts of the Veteran's case.  The Veteran had argued that a May 2001 VA examination report met the criteria for application of that regulation.  The Board in the September 2011 decision determined that the regulation in fact did not apply because the claims at issue had not been previously denied on basis that they were not compensable in degree.  The Court deferred to VA's interpretation that although a previous allowance of VA pension benefits could result in an earlier effective date for claims for increased benefits, for claims to reopen (as in this case), for the regulation to apply the claim must have been previously disallowed on the basis that the disorder was not compensable in degree.  

The Court held that the Board's determination that the regulation is not applicable to the effective date of the Veteran's award of disability compensation was not in violation of law or clearly erroneous, and that the Veteran failed to meet the criteria for 38 C.F.R. § 3.157(b).

Inasmuch as the Court's determination and affirmance of the matter is now the law of the case (five judges agreed that the Veteran failed to meet the criteria for 38 C.F.R. § 3.157(b), whereas only four did not), and as there has been no intervening change of controlling law or material fact, the Board will not further address whether an earlier effective date is warranted on the basis of 38 C.F.R. § 3.157(b).  The Board in any event continues to believe that an earlier effective date in this case pursuant to 38 C.F.R. § 3.157(b) is not warranted for those reasons expressed in the September 2011 Board decision.
 
The Court in its July 2014 decision determined that the Board erred in not addressing whether certain service department records received in October 2008 (almost four years after VA awarded service connection for the disorders at issue) supported the award of an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  The Court also noted that the Board did not address whether those records otherwise constituted new and material evidence.  The majority opinion referred to the records received in October 2008 as "potentially new."

In a concurring opinion, four judges noted that the service department records were identical to those received in February 1978, and which were considered by VA in the March 1978 rating action.  The concurrence noted that as the service department records added after the original 1974 rating decision were considered in the unappealed and final March 1978 rating action, the provisions of 38 C.F.R. § 3.156(c) were no longer applicable.  The concurrence also noted that the December 1998 letter from the NPRC, even if it constituted a "service department record", was not in existence at the time of the original 1974 rating decision, and therefore could not support assignment of an earlier effective date under 38 C.F.R. § 3.156(c). 

The Board points out that despite the description of the service department records received in October 2008 as "potentially new," those records actually are duplicates of those service department records received in February 1978, and which were considered in the March 1978 decision.  Specifically, the records received in October 2008 included the title page for Morning Reports for the Daily Report of Company M of the 126th Infantry for July to September 1941; the payroll roster for the 118th General Hospital for September 1943; and the Organization or Detachment Commander's Report for September 1943 showing that the Veteran was returned to duty status from the hospital on September 10.  Each of those documents was first added to the record in February 1978, and was considered in the March 1978 rating decision.  Consequently, those service department records are neither additional relevant service department records as contemplated by 38 C.F.R. § 3.156(c), nor records which can constitute new and material evidence under 38 C.F.R. § 3.156(a).  
 
As to the question of whether the finality of the March 1978 rating decision precludes the applicability of 38 C.F.R. § 3.156(c) as to the service department records considered in the March 1978 rating decision, the Board notes that the concurring opinions in the Court's July 2014 decision were prescient.  Several months following the Court's decision, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), in Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), addressed that question.  In Blubaugh, an additional service department record had been associated with the record years following the initial unappealed denial of the claim, but was then considered on the merits by VA in a second unappealed rating action.  The veteran in that case then filed another claim to reopen years later, and the claim was eventually granted based largely on the addition of medical records.  The Veteran in that case argued that he was entitled to an earlier effective date commensurate with his first claim pursuant to 38 C.F.R. § 3.156(c).  The Federal Circuit held that 38 C.F.R. § 3.156(c) was not for application because once the newly associated service department record is considered by VA, but the claim is denied, VA's duty under 38 C.F.R. § 3.156(c)(1) is exhausted, and 38 C.F.R. § 3.156(c)(3) and (4) do not apply.  The Federal Circuit held that only if VA grants benefits resulting from the reconsideration of the merits under 38 C.F.R. § 3.156(c)(1) must VA consider an earlier effective date under 38 C.F.R. § 3.156(c)(3) and (4).  Blubaugh, 773 F.3d at 1314.

The Board finds that the facts of this case are similar to those in Blubaugh, and that for the reasons announced in Blubaugh, an earlier effective date under 38 C.F.R. § 3.156(c)(3) and (4) is not warranted.  Specifically, although the service department records received in February 1978 were not on file at the time of the original July 1974 rating decision, those additional associated service department records were specifically considered as part of a merits reconsideration of the Veteran's claim in the unappealed March 1978 rating action.  That latter rating action exhausted VA's duty to reconsider the claim under 38 C.F.R. § 3.156(c)(1), and consequently an earlier effective date based on those same service department records is not available under 38 C.F.R. § 3.156(c)(3) and (4).  The Board notes this is true even though the Veteran again submitted some of those same service department records in October 2008.  At that point, they were not newly associated with the record.

As to the December 1998 statement by the NPRC, the Board points out that the statement was clearly prepared decades after the Veteran's period of service, and could not qualify as an additional service department record under 38 C.F.R. § 3.156(c)(1).  See 38 C.F.R. § 3.156(c)(2).  The Board does note that the NPRC included two service department records with the letter, both of which appear from comparison to be different from those received in February 1978.  Unfortunately, both are of poor quality and largely indecipherable.  Neither provides any legible information pertaining to the Veteran's right leg or hip, or indeed to any medical concern.  Assuming both records are actually different from those received in February 1978, inasmuch as neither provides any legibly relevant information, the Board finds that neither service department record is relevant for the purpose of 38 C.F.R. § 3.156(c)(1).  Accordingly, neither service department record required reconsideration of the Veteran's claim and do not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(c)(3) or (4).  

In summary, service connection for right leg/right hip disability was denied in unappealed rating decisions of July 1974 and March 1978, as well as in several subsequent unappealed rating actions through May 1990.  The Board in July 2000 declined to reopen the Veteran's claim.  Following the July 2000 decision, no communication from either the Veteran or any representative seeking service connection for the right leg/right hip disability was received until January 23, 2002.  Consequently, the proper effective date is that of his claim to reopen, which is January 23, 2002.  The service department records received in February 1978 do not provide a basis for an earlier effective date under 38 C.F.R. § 3.156(c)(1), as VA's duty to reconsider the claim in light of the additional service treatment records was met when VA issued the unappealed March 1978 rating decision.  The December 1998 statement by the NPRC does not implicate 38 C.F.R. § 3.156(c)(1) because the statement was prepared decades after service.  The two records attached to the December 1998 statement are not decipherable to any meaningful extent, and thus do not constitute relevant service department records.  The service department records received in October 2008 are duplicates of those of record in March 1978, and therefore neither implicate 38 C.F.R. § 3.156(c)(1) nor constitute new and material evidence under 38 C.F.R. § 3.156(a).

Following the most recent denial of the right leg/hip claim in the July 2000 Board decision, on January 23, 2002, VA received the most recent claim to reopen, and service connection was granted for a right leg/hip disorder and pelvic asymmetry with mechanical left leg due to the right leg/hip disorder, effective January 23, 2002.  The ancillary benefits of basic eligibility to DEA benefits and SMC due to loss of use of the right lower extremity were also awarded an effective date of January 23, 2002.  The issues of service-connected pelvic asymmetry, DEA benefits, and SMC are secondary and/or ancillary to the service-connected right leg/hip disorder.  The proper effective dates assignable for those benefits are tied to the date of the reopened claim for the right hip/leg disorder.  

To reiterate, the effective date of an award of benefits will generally depend on the date a claim for such benefits was filed, and the Board must consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date.  The Board is "required to review all the communications in the file . . . that could be interpreted to be a formal or informal claim for benefits."  Lalonde v. West, 12 Vet. App. 377, 381 (1999).

The Court has held that, "[w]hile the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998), Lalonde, 12 Vet. App. at 382 (holding that the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The Board finds that the record does not contain an earlier formal or informal claim to reopen the previously denied claim of service connection for a right leg/hip disorder than the claim received in January 23, 2002, following the prior final decision.  Again, the Veteran's most recent final decision was a July 2000 Board decision.  

Thus, according to 38 U.S.C.A. § 5110(a), the effective date cannot be earlier than the current designation of January 23, 2002.  Namely, there is no document, reflecting an intent to file a claim to reopen dated prior to January 23, 2002.  

The Board notes that the Veteran at times has referenced the possibility of clear and unmistakable error in an unidentified Board decision.  As the Court indicated, if he wishes to allege error in a Board decision, he must file a motion with the Board pursuant to 38 C.F.R. § 20.1404 (2014).  He has not done so yet, and consequently the Board will not address the matter further in this decision.

Ultimately, the evidence of record does not support the Veteran's contentions.  The date of receipt of the claim to reopen is controlling under the applicable law.  The Board is sympathetic to the Veteran's contentions.  The evidence, however, is simply against assignment of an effective date earlier than January 23, 2002, for the grant of service connection for a right leg/hip disorder and the secondary or ancillary benefits associated with that grant of service connection.  The Veteran's appeal must, therefore, be denied.


ORDER

An effective date prior to January 23, 2002, for the grant of service connection for a right leg/hip disorder is denied.  

An effective date prior to January 23, 2002, for the grant of service connection for pelvic asymmetry with mechanical left leg shortening is denied.

An effective date prior to January 23, 2002, for basic eligibility for DEA benefits is denied.  

An effective date prior to January 23, 2002, for SMC for loss of use of the right lower extremity is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


